Citation Nr: 0020373
Decision Date: 08/03/00	Archive Date: 09/08/00

DOCKET NO. 98-15 196               DATE AUG 03, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a chronic low back
disability.

2. Entitlement to service connection for a chronic shoulder
disorder.

3. Entitlement to service connection for a chronic neck disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1997 rating decision of the VARO in Cleveland.

FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between any
current low back disability and the veteran's active service.

2. There is no competent medical evidence of a nexus between any
current neck disability and the veteran's active service.

3. There is no competent medical evidence of a nexus between any
current shoulder disability and the veteran's active service.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a chronic
back disorder is not well grounded. 38 U.S.C.A. 5107 (West 1991).

2. The claim of entitlement to service connection for a chronic
neck disability is not well grounded. 38 U.S.C.A. 5107 (West 1991).

3. The claim of entitlement to service connection for a chronic
shoulder disability is not well grounded. 38 U.S.C.A. 5107 (West
1991).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that
a current disability resulted from an injury or disease incurred or
aggravated in active military service. 38 U.S.C.A. 1110, 1131 (West
1991); 38 C.F.R. 3.303(a) (1999).

Service connection requires a finding that there is a current
disability that has a definite relationship with an injury or
disease or some other manifestation of the disability during
service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas
v. Principi, 3 Vet. App. 542, 548 (1992).

A disorder may be service connected if the evidence of record,
regardless of its date, shows that the veteran had a chronic
disorder in service or during an applicable presumptive period, and
that the veteran still has such a disorder. 38 C.F.R. 3.303(b);
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). Such evidence
must be medical unless it relates to a disorder that may be
competently demonstrated by lay observation. Savage, 10 Vet. App.
at 495. For the showing of chronic disease in service, there is
required a combination of manifestations sufficient to identify the
disease entity, and sufficient observation to establish chronicity
at the time, as distinguished from merely isolated findings or a
diagnosis including the word "chronic." 38 C.F.R. 3.303(b).

If the disorder is not chronic, it may still be service connected
if the disorder is observed in service or an applicable presumptive
period, continuity of symptomatology is demonstrated thereafter,
and competent evidence relates the present disorder to that
symptomatology. Id. at 496-97. Again, whether medical evidence or
lay evidence is sufficient to relate the current disorder to the
in-service symptomatology depends on the nature of the disorder in
question. Id.

Disorders diagnosed after discharge may still be service connected
if all the evidence, including pertinent service records, establish
that the disorder was incurred in-service. 38 U.S.C.A. 1113(b); 38
C.F.R. 3.303(d).

- 3 -

However, a person claiming VA benefits must meet the initial burden
of submitting evidence "sufficient to justify a belief in a fair
and impartial individual that the claim is well grounded." 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990);
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). A claim that is
well grounded is plausible, meritorious on its own, or capable of
substantiation. Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet.
App. 389, 393 (1996). For purposes of determining whether a claim
is well grounded, the Board presumes the truthfulness of the
supporting evidence. Arms v. West, 12 Vet. App. 188, 193 (1999);
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5
Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the in-service injury or
disease and the current disability (medical evidence). Epps v.
Gober, 126 F.3d 1464, 1468 (1997); Caluza, 7 Vet. App. 498, 504
(1995). Where the determinative issue involves a medical diagnosis,
there must be competent medical evidence to the effect that the
claim is plausible; lay assertions of medical status do not
constitute competent medical evidence. Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992).

VA's duty to assist a veteran in developing facts pertinent to his
claim is not triggered until and unless the veteran submits a well
grounded claim. Morton v. West, 12 Vet. App. 477, 486 (1999).

Factual Background

A review of the service medical records reflects that the veteran
was seen in outpatient consultation on several occasions in July
and August 1969 after having injured his back in a vehicular
accident. The initial impression given him in July 1969 was a
contusion of the back. The reports of the visits reflect
neurological examination was negative and X-ray studies were
likewise negative. At the time of

- 4 -

a visit in late August 1969, notation was made of minimal spasm and
some loss of flexion.

In his report of medical history in conjunction with the discharge
examination in December 1969, the veteran denied having or ever
having had any back, neck, or shoulder difficulties. Clinical
examination at that time was entirely normal.

At the time of a general medical examination accorded him by VA in
December 1972, he expressed no pertinent complaints. Examination of
the musculoskeletal system was recorded as within normal limits.

The initial claim for compensation benefits was not received until
September 1996. At that time, the veteran reported having received
treatment from a Dr. Clark for neck and back problems in 1971,
1972, and 1980.

Of record is an October 1996 communication from the veteran
indicating that his family had informed him that Dr. Clark had died
a few years previously and that another physician had bought his
practice. He also referred to having received treatment at the
Christ Hospital in Cincinnati, Ohio.

Received in January 1997 were reports of VA outpatient visits on
periodic occasions in the 1990's. At the time of one such visit in
September 1991, notation was made of pain in the lumbar area. The
veteran was given a diagnosis of muscle strain.

In a communication dated in February 1997 and received in April
1997, a clerk in the medical record department at the Christ
Hospital indicated that there had been a delay in finding the
veteran's records. A new release was to be sent if records were
still required.

At the time of a psychiatric examination accorded the veteran by VA
in April 1997, no reference was made to the back, the shoulder, or
the neck.

- 5 -

In a May 1997 statement, the veteran reported that Dr. Clark began
to treat him for his injuries as soon as he came home from service.
He stated that the physician also set up appointments for him at
the Christ Hospital.

In May 1997, the veteran was asked to complete forms authorizing VA
to obtain reports of medical treatment from the Christ Hospital,
Dr. Clark, and another physician.

Of record is a June 1997 communication from John Levitis, M.D., in
Cincinnati, Ohio, indicating that there were no existing records
available pertaining to the veteran.

In November 1997, the veteran again indicated that he received
treatment for his back and other problems from his family
physician, Dr. Clark, when he returned home from service. He stated
that Dr. Clark treated him for years for all his injuries. He
recalled that, when VA sought to get records, it was learned that
Dr. Clark had died several years previously. The veteran stated
that the physician who took the practice over only kept records for
one year and, therefore, all the records pertaining to the years of
treatment the veteran received had been destroyed.

Also of record are reports of VA outpatient visits on periodic
occasions beginning in 1997. The reports pertain to treatment and
evaluation of the veteran's PTSD.

Analysis

Reviewing the claims folder, the Board finds that each of the
veteran's service connection claims is not well grounded. The first
requirement of any well grounded claim is medical evidence of a
currently-diagnosed disability. Epps, 126 F.3d at 1468; Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992). In this case, there is no
competent medical evidence of any current low back, neck or
shoulder disorder.

Moreover, the veteran's claims are not well grounded because where,
as here, there is no medical evidence of a current disability,
there necessarily can be no competent

- 6 -

medical evidence of a nexus between the disability and service.
Epps, 126 F.3d at 1468. The Board emphasizes that, although the
veteran is competent as a lay person to describe his symptoms, he
is not competent to offer an opinion on a matter that requires
medical knowledge, such as a diagnosis or determination of
etiology. Voerth v. West, 13 Vet. App. 117 (1999); Grottveit, 5
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The Board notes that the RO has requested that the veteran provide
information pertaining to a report of post service treatment for
the claimed disabilities. The information which has been provided
is not supportive of the veteran's contentions. The Court has held
that the duty to assist the veteran is not a one-way street. Wood
v. Derwinski, 1 Vet. App. 190, 193 (1991). In this case, the
veteran has not met the initial evidentiary burden which is
required to make his claims of service connection well grounded.

Although, where claims are not well grounded, VA does not have a
statutory duty to assist a claimant in developing facts pertinent
to the claim, the Court has held that VA may be obligated under 38
U.S.C.A. 5103(a) (West 1991) to advise the claimant of the evidence
required to complete the application. Robinette v. Brown, 8 Vet.
App. 69 (1995). In the case at hand, the Board finds that this
procedural consideration has been satisfied. The RO fulfilled its
obligation in its statement of the case and May 1998 supplemental
statement of the case in which the veteran was informed that there
was no basis in the available evidence of record to establish
service connection for any of the disabilities at issue.

7 -

ORDER

Service connection for a chronic back disability, a chronic neck
disability, and/or a chronic shoulder disability is denied.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

 - 8 -



